UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1988


KEVIN CHRISTOPHER ADAMS,

                    Plaintiff - Appellant,

             v.

MARK ELRICH MONTGOMERY COUNTY MARYLAND, in his official or non
official Capacity; MONTGOMERY COUNTY MARYLAND; JOHN
CHRISTIAN MOFFETT, Associate Judge, District Court of Maryland, District 6,
Montgomery County, in his official and or non-official capacity; PATRICIA L.
MITCHELL, District Administrative Judge, District Court of Maryland, District 6,
Montgomery County, in her official and or non-official capacity; LYNN PERRY
PARKER, ESQ., in her official and or non-official capacity; TANYA C.
BERNSTEIN, ESQ., in her official and or non-official capacity; JOHN P.
MORRISSEY, Chief Judge District Court Headquarters Maryland Judicial Center,
in      his     official     and      or   non-official     capacity;    JESSICA
ARMSTRONG-REICHENBERG, Manager/Lead Intelligence Analyst Analytic
and Technical Unit Department of Public Safety and Correctional Services, in her
official and or non-official capacity; THOMAS TANNOZZINI, Parole and
Probation Division, in his official and or non-official capacity; LYDIA E.
LAWLESS, Bar Counsel, Attorney Grievances Commission of Maryland, in her
official and or non-official capacity; RICHARD DEMOCKER, Vice President D-H
Service Inc. in his official and or non-official capacity; JANET ROOT, Vice
President Metro Management Services, LLC. in her official and or non-official
capacity; ROCKVILLE CITY MARYLAND; BRIDGET DONNELL NEWTON,
Mayor City of Rockville, in her official and or non-official capacity; MARKISHA
GROSS, Administrative Clerk of the Court, District Court of Maryland, District 6,
Montgomery Court, in her official and or non-official capacity; AL KERR, Court
Security, District Court of Maryland, District 6, Montgomery County in his official
and or non-official capacity; DEBORAH WESTLEY, Court Security, District Court
of Maryland, District 6, Montgomery County in her official and or non-official
capacity; JASON CAREW, Montgomery County Sheriff's Department, in his
official and non-official capacity; SUNG LEE, County Sheriff's Department, in his
official and non-official capacity; LARRY HOGAN, in his official and or
non-official capacity; JILL REID CUMMINS, District Administrative Judge,
District Court of Maryland, District 6, Montgomery County in her official and or
non-official capacity; ROBERT A. GREENBERG, Circuit Administrative Judge,
6th Judicial Circuit (Frederick and Montgomery Counties) and County
Administrative Judge, in his official and non-official capacity; STEVEN G.
SALANT, Associate Judge, District Court of Maryland, District 6, Montgomery
County in his official and or non-official capacity; JOHN HAFER, Parole and
Probation in his official and or non-official capacity; JUDY K. RUPP, Court
Administrator, in her official and or non-official capacity; PATRICIA LISEHORA
KANE, County Attorney, in her official and or non-official capacity; MICHAEL
FRISK, Rockville City Police Department, in his official and or non-official
capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:20-cv-02366-PX)


Submitted: February 9, 2021                                       Decided: April 15, 2021


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Christopher Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Christopher Adams filed a complaint in district court against Montgomery

County, various judiciary employees, and county and state officials and departments, on

August 14, 2020. On September 3, 2020, the district court dismissed the complaint without

prejudice for failure to comply with Fed. R. Civ. P. 8(a) and directed the Clerk to close the

case. The next day, Adams attempted to file another complaint. This second complaint was

not accepted for filing, but was returned to Adams with a notation stating, “[t]he Complaint

was previously received on 8/14/2020 and was dismissed on 9/3/20.” On September 14,

2020, Adams appealed the September 3 dismissal. He later attempted to file motions in the

district court; the court did not accept the motions for filing and returned the documents to

Adams.

       On appeal, Adams does not directly challenge the district court’s order dismissing

his complaint without prejudice under Rule 8(a). Instead, he challenges only the court’s

subsequent failure to file his second complaint and his motions in the dismissed case. The

district court did not abuse its discretion by refusing to file the complaint, which still failed

to comply with Rule 8(a)’s requirement of a short and plain statement of his claims. See,

e.g., Turner v. United States, 736 F.3d 274, 283 (4th Cir. 2013) (“We review a district

court’s decisions pertaining to the management of its own docket under an abuse of

discretion standard.”). Because the dismissal was without prejudice, if there are substantive

differences in his second complaint or other circumstances would justify it, Adams may be

able to file his second complaint as a new action in district court. On this subject we offer

no opinion.

                                               3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4